        Case 1:19-cv-00377-JPW Document 22 Filed 06/23/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GEORGE WILLIE BUFORD,                       :    Civil No. 1:19-CV-00377
                                            :
             Plaintiff,                     :
                                            :
             v.                             :     Judge Jennifer P. Wilson
                                            :
GENE BEASLEY, et al.,                       :
                                            :     Magistrate Judge Karoline
             Defendants.                    :     Mehalchick

                                       ORDER

      Before the court is the report and recommendation of United States

Magistrate Judge Karoline Mehalchick recommending that Plaintiff’s “voluntary

withdrawal” be construed as a notice of voluntary dismissal, that this action be

dismissed without prejudice, and that Plaintiff’s application to proceed in forma

pauperis be denied as moot. (Doc. 21.) No party has filed objections to the report

and recommendation, resulting in the forfeiture of de novo review by this court.

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878–79 (3d Cir. 1987)).

      Following an independent review of the report and record, and affording

“reasoned consideration” to the uncontested portions of the report, EEOC v. City of

Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at

879), to “satisfy [the court] that there is no clear error on the face of the record,”

Fed. R. Civ. P. 72(b), advisory committee notes, the court finds that Judge


                                            1
        Case 1:19-cv-00377-JPW Document 22 Filed 06/23/20 Page 2 of 2




Mehalchick’s analysis is well-reasoned and fully supported by the record and

applicable law. Accordingly, IT IS ORDERED THAT:

         1) The report and recommendation, Doc. 21, is ADOPTED in its

            entirety;

         2) Plaintiff’s August 26, 2019 submission styled “voluntary withdrawal,”

            Doc. 19, shall be construed as a notice of voluntary dismissal pursuant

            to Federal Rule of Civil Procedure 41(a)(1)(A)(i);

         3) This action is DISMISSED WITHOUT PREJUDICE at Plaintiff’s

            request pursuant to Federal Rule of Civil Procedure 41(a)(1);

         4) Plaintiff’s pending application for leave to proceed in forma pauperis,

            Doc. 6, is DENIED AS MOOT; and

         5) The Clerk of Court is directed to close this case.



                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania


Dated: June 23, 2020




                                         2
